Exhibit [Translation] February 4, To Whom It May Concern: Company Name: TOYOTA MOTOR CORPORATION Name and Title of Representative: Akio Toyoda, President (Code Number: 7203 Securities exchanges throughout Japan) Name and Title of Contact Person: Naoki Kojima, General Manager, Accounting Division (Telephone Number: 0565-28-2121) Notice Concerning Amendments to the Forecasts for FY2010 Based on our recent business results, we, TOYOTA MOTOR CORPORATION (“Toyota”), hereby amend, as below, our consolidated and unconsolidated financial forecasts for FY2010 (April1, 2009 through March 31, 2010), announced on November 5, 1. Amendments to the consolidated financial forecasts for FY2010 (April 1, 2009 through March 31, 2010) (Amount: billion yen) Net revenues Operating income Income before income taxes and equity in earnings of affiliated companies Net income attributable to Toyota Previous forecasts (A) 18,000.0 -350.0 -300.0 -200.0 New forecasts (B) 18,500.0 -20.0 90.0 80.0 Amount changed (B - A) 500.0 330.0 390.0 280.0 % of change 2.8% - - - (Reference) Actual results for FY2009 20,529.5 -461.0 -560.4 -437.0 (Note) “Net income attributable to Toyota” is equivalent to “Net income” up to FY2009. 2. Amendments to the unconsolidated financial forecasts for FY2010 (April 1, 2009 through March 31, 2010) (Amount: billion yen) Net revenues Operating income Ordinary income Net income Previous forecasts (A) 8,200.0 -520.0 -280.0 -120.0 New forecasts (B) 8,500.0 -360.0 -110.0 -10.0 Amount changed (B - A) 300.0 160.0 170.0 110.0 % of change 3.7% - - - (Reference) Actual results for FY2009 9,278.4 -187.9 182.5 56.6 3. Reasons for the amendments The consolidated and unconsolidated financial forecasts for FY2010 were amended from the previously announced forecasts due to the upward revisions to our annual sales plan for FY2010 and progress made in our efforts to improve profitability. The forecast of consolidated annual vehicle sales for FY2010 has been revised to 7,180 thousand units from 7,030 thousand units, which is 150 thousand units more than presumed at the time of the previous announcement of the FY2010 forecasts. The above is based on the premise that the exchange rate is 92 yen to the U.S. dollar and 131 yen to the Euro, on an annual average. (Note) This notice contains forward-looking statements that reflect Toyota’s forecasts for consolidated and unconsolidated results. These forward-looking statements are not guarantees of future performance and involve known and unknown risks, uncertainties and other factors that may cause Toyota’s actual results, performance, achievements or financial position to be materially different from any future results, performance, achievements or financial position expressed or implied by these forward-looking statements. These factors include: (i) changes in economic conditions and market demand affecting, and the competitive environment in, the automotive markets in Japan, North America, Europe, Asia and other markets in which Toyota operates; (ii) fluctuations in currency exchange rates, particularly with respect to the value of the Japanese yen, the U.S. dollar, the Euro, the Australian dollar, the Canadian dollar and the British pound; (iii) changes in funding environment in financial markets; (iv) Toyota’s ability to realize production efficiencies and to implement capital expenditures at the levels and times planned by management; (v) changes in the laws, regulations and government policies in the markets in which Toyota operates that affect Toyota’s automotive operations, particularly laws, regulations and government policies relating to trade, environmental protection, vehicle emissions, vehicle fuel economy and vehicle safety, as well as changes in laws, regulations and government policies that affect Toyota’s other operations, including the outcome of future litigation and other legal proceedings; (vi) political instability in the markets in which Toyota operates; (vii) Toyota’s ability to timely develop and achieve market acceptance of new products; and (viii) fuel shortages or interruptions in transportation systems, labor strikes, work stoppages or other interruptions to, or difficulties in, the employment of labor in the major markets where Toyota purchases materials, components and supplies for the production of its products or where its products are produced, distributed or sold. A discussion of these and other factors which may affect Toyota’s actual results, performance, achievements or financial position is contained in Toyota’s annual report on Form 20-F, which is on file with the United States Securities and Exchange Commission.
